Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 05/31/2022.
Claims 1-20 are currently pending and have been examined in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Response to Amendment
With respect to 35 U.S.C § 101, Applicant’s arguments, see pages 9-12 of Applicant’s response filed on 05/31/2022, that “Applicant respectfully traverses and submits that the additional elements in the amended claims incorporated the alleged abstract idea into a practical application and each independent claim, as a whole, amounts to significantly more than the alleged judicial exception”.  The Examiner has reviewed the Applicant’s argument but respectfully disagrees. The Applicant begins by drawing comparisons between present claims and Example 21 of the Subject Matter Eligibility analysis.  For example, the Applicant states  “Mirroring the additional elements identified by the USPTO in Example 21, amended claim 12 also recites (1) "the server of the ride-hailing platform comprises a microprocessor and a memory that stores historical price multipliers applied to pricing units of the ride-hailing platform and corresponding historical KPI values," which maps to "a transmission server ...store subscriber preferences" of Example 21…”, and that further, “Similar in the present application, the additional elements "server ... stores historical price multipliers ... ," "an application associated with the ride-hailing platform," and "transmitting ... to the user terminal device through the application" are additional elements that are out of the scope of the alleged abstract idea, and just like Example 21, amount to significantly more than the abstract idea.”
The Applicant also states that claim 12 contains a technical improvement “The self-adaptiveness of the claimed invention shows one exemplary technical improvement over existing technologies in the field.”
With respect to Step 2B of the Subject Matter Eligibility Analysis, MPEP 2106.05 states:
Limitations that the courts have found to qualify as "significantly more" when recited in a claim with a judicial exception include:
i. Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); 
ii. Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a));

With this in mind, although the present Application does contain limitations with similar functional features when compared to Example 21, the Examiner does not believe that the present Application contains an improvement to the functioning of a computer, or an improvement to a technology or technical field.  In Example 21, the invention “addresses the Internet-centric problem of alerting a subscriber with time sensitive information when the subscriber’s computer is offline.” It is solved by transmitting an alert that activates a subscriber’s application, causes an alert to display, and enables a connection to a data source over the internet when the subscriber comes online, which is a technological solution to a technological problem.  In contrast, in the present Application, the improvements still appear to be directed toward improving the abstract idea of determining a price multiplier.  In addition the additional elements of claim 12 which are one or more processors, one or more non-transitory computer-readable memories which are coupled to the one or more processors and store instructions, a server of the ride-hailing platform that comprises a microprocessor and a memory, a wireless communication channel, a users' terminal devices, and a ride-hailing application, transmitting, through the wireless communication channel, the prices to the users terminal devices through the ride-hailing application, and training the new price multiplier for the pricing unit for a next period of time based on the collected data, as drafted represent generic computer components performing generic computer functions, and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
Therefore the additional elements do not amount to significantly more than the abstract idea and the claims are not patent eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test, the claims are directed to statutory categories.  Specifically, claims 1-11 are directed to a method or process, claims 12-16 are directed to a system or machine, while claims 17-20 are directed to a non-transitory computer-readable storage medium or a manufacture.
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  obtaining…a price multiplier that has been applied in a pricing unit of the ride-hailing platform during a previous period of time and a key performance indicator (KPI) value of the pricing unit during the previous period of time…stores historical price multipliers applied to pricing units of the ride-hailing platform and corresponding historical KPI values…applying…a hash function to a combination of the price multiplier and an identifier of the pricing unit to obtain a hash key; storing…the hash key and the KPI value into a hash table; determining…whether to perform exploration or exploitation for a current period of time; when it is determined to perform exploration, selecting…a new price multiplier from a list of price multiplier candidates to apply to the pricing unit for the current period of time; when it is determined to perform exploitation, searching for…one or more entries in the hash table corresponding to one or more price multipliers that have been previously applied to the pricing unit to determine the new price multiplier;  and deploying…the new price multiplier to the pricing unit for a current period of time; receiving…trip requests…determining that the trip requests belong to the pricing unit of the ride-hailing platform;2Application No.: 17/018,223Attorney Docket No.: 55KS-314552Client Ref. No.: D20F00571US  determining prices for the trip requests based on the new price multiplier…collecting online data after the deploying of the new price multiplier for serving online trip requests for the current period of time; as drafted falls within the enumerated grouping of mental processes.  That is storing historical price multipliers, pricing units, and historical KPI values, applying hash functions, storing hash key and KPI values into a hash table, determining whether to perform exploration and exploitation, determining a trip request belongs to a pricing unit, determining the price of a trip based on a new price multiplier, and collecting online data are concepts which can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a computer device of a ride-hailing platform that is comprised of a microprocessor and a memory, a wireless communication channel, a user’s terminal devices, a ride-hailing application associated with the ride-hailing platform, transmitting, through the wireless communication channel, the prices to the users terminal devices through the ride-hailing application; and training the new price multiplier for the pricing unit for a next period of time based on the collected data.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a computer device of a ride-hailing platform that is comprised of a microprocessor and a memory, a wireless communication channel, a user’s terminal devices, a ride-hailing application associated with the ride-hailing platform, transmitting, through the wireless communication channel, the prices to the users terminal devices through the ride-hailing application; and training the new price multiplier for the pricing unit for a next period of time based on the collected data, represent generic computer components and are recited at a high level of generality such that they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies with respect to the analysis under Step 2B.  Therefore the additional elements do not amount to an inventive concept.  The claim is therefore not patent eligible.  
As per claim 2, claim 2 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  wherein the determining the new price multiplier by searching for one or more entries in the hash table comprises: identifying one of the one or more entries with the highest KPI value, wherein the one entry corresponds to an optimal price multiplier; and determining the optimal price multiplier as the new price multiplier, as drafted covers mental processes.  That is determining a new price multiplier by searching entries in a hash table, identifying entries with the highest KPI value, and determining an optimal price multiplier, are concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.  
In addition, because the claim does not contain additional elements, the judicial exception is not integrated into a practical application nor are there additional elements that amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 3, claim 3 only further narrows the abstract idea of claim 1 by more narrowly defining the KPI value and includes no additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 4, claim 4 only further narrows the abstract idea of claims 1 and 3 by more narrowly defining the KPI metrics, and includes no additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 5, claim 5 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of wherein the storing the hash key and the KPI value into the hash table comprises: determining whether the hash key exists in the hash table; when the hash key does not exist in the hash table, adding a new entry comprising the hash key and the KPI value into the hash table; and when the hash key exists in the hash table and corresponds to an existing KPI value, updating the existing KPI value based on the KPI value and a KPI decay rate, as drafted covers mental processes.  That is determining whether a hash key exists in a hash table, adding a new entry comprising a hash key and a KPI value into a hash table, and updating a KPI value based on a KPI value and a KPI decay rate, are concepts which can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper. The claim therefore recites an abstract idea.
In addition, because the claim does not contain additional elements, the judicial exception is not integrated into a practical application nor are there additional elements that amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claims 6-11, claims 6-11 only further narrow the abstract idea of claim 1, and include no new additional elements that would either integrate the abstract idea into a practical equation or amount to significantly more than the abstract idea.  The claims are therefore not patent eligible.
As per claim 12, claim 12 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: Obtaining…a price multiplier that has been applied in a pricing unit of the ride-hailing platform during a previous period of time and a key performance indicator (KPI) value of the pricing unit during the previous period of time…stores historical price multipliers applied to pricing units of the ride-hailing platform and corresponding historical KPI values… applying a hash function to a combination of the price multiplier and an identifier of the pricing unit to obtain a hash key; storing the hash key and the KPI value into a hash table; determining whether to perform exploration or exploitation for a current period of time; when it is determined to perform exploration, selecting a new price multiplier from a list of price multiplier candidates to apply to the pricing unit for the current period of time; when it is determined to perform exploitation, searching for one or more entries in the hash table corresponding to one or more price multipliers that have been previously applied to the pricing unit to determine the new price multiplier; and deploying the new price multiplier to the pricing unit for a current period of time:5Application No.: 17/018,223Attorney Docket No.: 55KS-314552Client Ref. No.: D20F00571US  receiving…trip requests…determining that the trip requests belong to the pricing unit of the ride-hailing platform; determining prices for the trip requests based on the new price multiplier…collecting online data after the deploying of the new price multiplier for serving online trip requests for the current period of time, as drafted falls within the enumerated grouping of mental processes.  That is obtaining a price multiplier and a key performance indicator value of a pricing unit, storing price multipliers, pricing units, and KPI values, applying hash function, storing a hash key and KPI into a hash table, determining whether to perform exploration and exploitation, determining a trip request belongs to a pricing unit, selecting a new price multiplier candidate, determining the price of a trip based on a new price multiplier, searching entries in a hash table, and collecting online data are concepts which can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors, one or more non-transitory computer-readable memories storing instructions, a server of a ride-hailing platform that is comprised of a microprocessor and a memory, a wireless communication channel, a users' terminal device, a ride-hailing application associated with the ride-hailing platform, transmitting, through the wireless communication channel, the prices to the users terminal devices through the ride-hailing application, and training the new price multiplier for the pricing unit for a next period of time based on the collected data. These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of one or more processors, one or more non-transitory computer-readable memories coupled to the one or more processors, one or more non-transitory computer-readable memories storing instructions, a server of a ride-hailing platform that is comprised of a microprocessor and a memory, a wireless communication channel, a users' terminal device, a ride-hailing application associated with the ride-hailing platform, transmitting, through the wireless communication channel, the prices to the users terminal devices through the ride-hailing application, and training the new price multiplier for the pricing unit for a next period of time based on the collected data, represent generic computer components and are recited at a high level of generality such that they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies with respect to the analysis under Step 2B.  Therefore the additional elements do not amount to an inventive concept.  The claim is therefore not patent eligible.  
As per claim 13, claim 13 contains the same limitations as claim 2 with the additional dependency on claim 12.  See relevant rejections of claims 2 and 12. The claim is therefore not patent eligible.  
As per claim 14, claim 14 contains the same limitations as claim 5 with the additional dependency on claim 12.  See relevant rejections of claims 5 and 12. The claim is therefore not patent eligible.  
As per claim 15, claim 15 contains the same limitations as claim 6, with the additional dependency on claim 12.  See relevant rejections of claims 6 and 12.  The claim is therefore not patent eligible.  
As per claim 16, claim 16 contains the same limitations as claim 7, with the additional dependency on claim 12.  See relevant rejections of claims 7 and 12.  The claim is therefore not patent eligible.  
As per claim 17, claim 17 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: Obtaining…a price multiplier that has been applied in a pricing unit of the ride-hailing platform during a previous period of time and a key performance indicator (KPI) value of the pricing unit during the previous period of time… that stores historical price multipliers applied to pricing units of the ride-hailing platform and corresponding historical KPI values…applying a hash function to a combination of the price multiplier and an identifier of the pricing unit to obtain a hash key; storing the hash key and the KPI value into a hash table; determining whether to perform exploration or exploitation for a current period of time; when it is determined to perform exploration, selecting a new price multiplier from a list of price multiplier candidates to apply to the pricing unit for the current period of time; when it is determined to perform exploitation, searching for one or more entries in the hash table corresponding to one or more price multipliers that have been previously applied to the pricing unit to determine the new price multiplier; and7Application No.: 17/018,223Attorney Docket No.: 55KS-314552Client Ref. No.: D20F00571US deploying the new price multiplier to the pricing unit for a current period of time; receiving…trip requests… determining that the trip requests belong to the pricing unit of the ride-hailing platform; determining prices for the trip requests based on the new price multiplier…collecting online data after the deploying of the new price multiplier for serving online trip requests for the current period of time, as drafted falls within the enumerated grouping of mental processes.  That is obtaining the steps involved in determining an optimal price multiplier is a concept which can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a non-transitory computer-readable storage medium storing instructions, one or more processors, a server of the ride-hailing platform that is comprised of a microprocessor and a memory, a wireless communication channel, a users' terminal devices, a ride-hailing application associated with the ride-hailing platform, transmitting, through the wireless communication channel, the prices to the users terminal devices through the ride-hailing application, and training the new price multiplier for the pricing unit for a next period of time based on the collected data.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a non-transitory computer-readable storage medium storing instructions, one or more processors, a server of the ride-hailing platform that is comprised of a microprocessor and a memory, a wireless communication channel, a users' terminal devices, a ride-hailing application associated with the ride-hailing platform, transmitting, through the wireless communication channel, the prices to the users terminal devices through the ride-hailing application, and training the new price multiplier for the pricing unit for a next period of time based on the collected data, represent generic computer components and are recited at a high level of generality such that they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies with respect to the analysis under Step 2B.  Therefore the additional elements do not amount to an inventive concept.  The claim is therefore not patent eligible.  
As per claim 18, claim 18 contains the same limitations as claim 2, with the additional dependency of claim 17.  See relevant rejections of claims 2 and 17.  The claim is therefore not patent eligible.  
As per claim 19, claim 19 contains the same limitations as claim 5, with the additional dependency of claim 17.  See relevant rejections of claims 5 and 17.  The claim is therefore not patent eligible.  
As per claim 20, claim 20 contains the same limitations as claim 7, with the additional dependency of claim 17.  See relevant rejections of claims 7 and 17.  The claim is therefore not patent eligible.  


Allowable Subject Matter

As was indicated in the Final Office Action issued on 04/25/2022, claims 1-20 would be allowable subject matter if claims 1-20 were rewritten to overcome the 35 U.S.C 101 rejection as set forth in this Office Action. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625